 CHARLES HART AND LOCAL 450213reinstatement is made by Respondent,less his net earnings9to be computed on aquarterly basis in the manner set forth in F.W. Woolworth Company,90 NLRB289.Earnings in one particular quarter shall have no effect upon the back-pay lia-bility for any other such period. It will be further recommended that Respondentmake available to the Board and its agents,upon request,all payroll records, time-cards, and other records necessary to compute the back pay herein awarded.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Respondent,Metco Plating Company, is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.Local No. 1, International Union, Metal Polishers,Buffers, Platers, and Help-ers,AFL, is a labor organization within the meaning of Section 2(5) of the Act ad-mitting to membership employees of Respondent.3.By discriminatorily discharging Gordon E. Brooks because he participated ina concerted work stoppage with other employees for the purpose of collective bar-gaining or other mutual aid or protection,thereby discriminating in regard to hireor tenure of employment or other terms or conditions of employment,to discour-age membership in a labor organization,and thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act,Respondent,Metco Plating Company, engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) and(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]9 SeeCrossett Lumber Company,8 NLRB 440,497-8.Charles Hart and Local 450, International Union of OperatingEngineers,AFLandErnest H. Liles.Case No. 39-CB-69. July18,19.55DECISION AND ORDEROn February 28, 1955, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents, Charles Hart and Local 450, International Union ofOperating Engineers, AFL, herein called Local 450, had not engagedin any unfair labor practices and recommending that the complaintbe dismissed, as set forth in the copy of the Intermediate Report at-tached hereto.On May 5, 1955, the Board denied the General Counsel's motion toreopen the record on the basis of newly discovered evidence which wasnot particularized.Thereafter, on May 9, 1955, the General Counselrenewed the motion, alleging specifically that the newly discoveredevidence consists of a letter drafted by a duly authorized representa-tive of Local 450 on April 1, 1955, subsequent to the hearing herein ;that the letter allegedly states that a representative of Local 450 re-quested Ernest H. Liles, the Charging Party, not to work on the jobon which he was then working and that this request covers the samework involved in this proceeding.The General Counsel asserts that113 NLRB No. 24. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch evidence contains an admission by Local 450 of facts alleged bythe General Counsel and denied by the Respondents, and as such con-stitutesmaterial documentary proof supporting testimony offered byhim and directly contradicting testimony offered by two of the Re-spondents' witnesses.On May 19, 1955, the Respondents filed a replyin opposition to the motion.The credited testimony in the record indicates that the Respondentsurged Liles, the Charging Party, not to continue working on the jobinvolved herein.It thus appears that the evidence now offered bythe General Counsel would, at best, be cumulative of the testimonyalready in the record, and, therefore, not material.Even assumingsuch evidence were not cumulative, there is no showing by the GeneralCounsel that such evidence in fact directly conflicts with the testimonyof the Respondents' witnesses.Thus, no basis exists for reversing theTrial Examiner's credibility resolutions.Accordingly, the GeneralCounsel's motion to reopen the record is denied.The Board has reviewed the rulings made at the hearing and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-ceptions and briefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENTOF THE CASEThis proceeding brought under Section 10 (b) of theLaborManagement RelationsAct of 1947,61 Stat.136 (herein called the Act),was heard in Houston,Texas,on January11 and12, 1955, pursuantto due notice to all parties.The complaintissued onOctober 24, 1954, by the General Counselof the National Labor RelationsBoard1based on charges as amended,duly filed andserved, alleges that the Respond-ents,Local450, InternationalUnion of OperatingEngineers,AFL, herein calledtheUnion,and its businessagent,CharlesHart,have restrained and coercedErnest H. Liles, an employee of American Construction Company,herein calledthe Company,in the exerciseof the rightsguaranteedunder Section 7 of the Act,in violationof Section 8 (b) (1) (A) thereof. The answerof the Respondentsdenies the commissionof any unfairlabor practices.All parties werepresent atthe hearingand were afforded full opportunity tobe heard, toexamine and cross-examine witnesses, to introducerelevant evidence,to argue orally and to file briefs.Thereaftercounselfor the Respondents sub-mitted a brief which has been duly considered.Upon the entirerecord in the case, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSThe parties stipulated that the Company,a Tennessee corporation,maintains itsprincipal office at Houston, Texas,where it is engaged in the general constructionbusiness.In the course of its operations the Company,during the period January 1,toDecember 31, 1954, purchased various building materials,such as brick, terra1The General Counsel and the staff attorney appearing for him at the hearing arereferred to as the General Counsel,and the National Labor Relations Board as the Board. CHARLES HART AND LOCAL 450215cotta, steel,windows, doors,and glazed tile from places outside the State of Texas,which purchases amounted to approximately$1,100,000.In the same period theCompany provided and supplied services to major oil companies located within theState, includingHumble Oil Company, Union Oil Company, and The Texas Company,which services were valued in excess of $1,000,000,$100,000, and$1,000, respec-tively.TheTrialExaminer finds thatthe Companyisengaged in commerce asdefined inthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 450, International Union of OperatingEngineers,AFL, is a labororganiza-tion asdefined in the Act.At all times material, CharlesHart was employed as oneof the businessagents ofthe Union.III.THE ALLEGED UNFAIR LABOR PRACTICESBackground of the CaseJames P. Miller testified the Company commenced construction of a high schoolatBellaire,Texas, some 5 miles from Houston, about January 3, 1954, that theproject was still in progress at the time of the hearing herein and that he has been,and is, construction superintendent of the job.Harry Duckett, vice president, stated the Company is a member of AssociatedGeneralContractors and Associated Industrial Contractors, which associationsnegotiated and executed a collective-bargaining agreement with the Union on behalfof the Company covering engineers and related classifications, effective for theperiod July 1, 1954, to July 1, 1955.The agreement provides that the Companyrecognizes the Union as a source of skilled manpower and "will use it as a sourcewhen in need of employees." In turn, the Union agrees, when requested, to exertevery effort to supply skilled menThe agreement further provides for a unionsteward on the job, who "shall be the last man laid off, provided that in the opinionofmanagement he is qualified to do the work available."The events hereinoccurred in connection with the Bellaire High School project during August 1954,while the foregoing contract was in effect.The IssuesThe complaint alleges that the Union, through Hart, on or about August 19,threatened Liles with physical violence if he reported for work for the Companyand refused to refer him to the job; about August 23, threatened Liles with lossof referrals to all jobs in the area and with loss of his union membership if hedid not leave his job; and about August 26, again threatened Liles with loss of unionmembership if he did not leave his job with the Company.All of the foregoingacts were directed against Liles because he refused to assist the Union in concertedactivitieswhich refusal was not affected by any agreement requiring membershipin a labor organization as a condition of employment as authorized in Section 8 (a)(3) of the Act and, therefore, in violation of Section 8 (b) (1) (A) thereof.TheRespondents entered denials to the foregoing allegations.The General Counsel's CaseLiles, a licensed engineer and a member of the Union since 1947, stated he wasemployed by the Company about March 1954 as steam hoist or steam rig operator.At the time of his employment A. C. Pickens, a member of the union, was also onthe job as bulldozer operator, acted as union steward and both continued to workuntil about noon August 11, when Pickens was discharged. Liles related that Pick-ens called him the same evening and informed him that in accordance with Hart'sinstructions he was to report at the union hall the following morningAfter thisconversation Liles said he called Hart but being unable to reach him, then telephonedEarl Ford, another union business agent, and advised him of his talk with Pickens.Ford confirmed the fact that Hart wanted him at the hall the next day and Lilespromised to be there.Accordingly, Liles reported at the union hall on the morningof August 12, where he met Ford and inquired if Hart was ready to see him. Fordsaid that Hart was busy and unable to see him so Liles asked about returning towork and Ford told him, "You are not going to work because Charlie [Hart] saidyou wouldn't go to work until Pickens went back to work." Liles did not work forthe next 6 days during which time he simply "sat up" at the union hall.AboutAugust 18, Liles met Hart, Ford, and Pickens at the hall at which time Hart stated379288-56-vol 113-15 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe understoodLiles had received a call from Miller and wanted to go back to workbut that heshould not do so.Hart explained that Millerhad been wrong in dis-charging Pickens, that the Union was trying to straighten out the matter but Liles"did not want to go along" with them.Hart accused Liles of "crying on the con-tractor's shoulder" and telling Miller that he had been "pulled off" the jobLilesadmitted he told Millei he had been ordered off the job when the latter asked whyhe had not reported for work.Hart replied that if he returned to work "we willmake it plenty hard for you " Liles charged Hart with having told Miller that he,Liles, "wasn't any good" as an operator, that he had laid off the bestman and thathe did not "appreciate" such remarks.Hart thereupon invited Liles to settle thematter then and there but Liles told him he did not come to the meeting to fight.Other words passed between them and then Hart suggested that Pickens go back towork, but Pickens declined for the reason that the Company needed a steamengineerand he was not qualified for the job.Hart, aftermentioningthat both men shouldgo back to work, admitted he had been a "little mad" and told Liles, "you just makeup your own mind as to whether you go back to work or not." The meeting thenconcluded.Liles admitted that no mention was made of a referral card on thisoccasion.Liles considered the matter and reported on the job thenext morning.About 3 days later or August 23, Hart and Homer C. Pierce, business manager ofthe Union, came to the job and Hart told him, "you don't look good, I would adviseyou to get sick." Liles answered he was not sick whereupon Hart, after repeating hissuggestion,declared, "I would advise you to leave the job or I will not beresponsi-ble for what the Executive Board will do to you."Hart concluded by saying thatLiles would not be able to work for the Company or any other employer "withouta card " Pierce and Hart mentioned that a picket had been placed at the Com-pany's job for Humble Oil Company in Houston 2 and when Hart asked Liles if heknew he was working behind a picket line, he answered in the negative. Pierceremarked that Liles would not go along with them, so he and Hart left the job.Liles continued to work.Around that time the Union, in response to Miller's re-quest, sent J. P. Jordan to the job to operate the bulldozer Jordan worked abouta day and a half when he was laid off. Around or after the above visit by Hart andPierce,Hart telephoned Liles one evening aboutAugust 21,and informed him thatsome of the painters had asked him when he was going "to get them rats off thejob" and "You can take that as it is " Hart told Liles not to report for work thefollowing morning and when Liles said he intended to do so, Hart warned, "You goback out thereIam going totake your book."Liles replied Hart was not "bigenough" to do that and when Hart cursed him he hung up the telephone. Lileswent to work the next morning, but around 1 o'clock he told Miller he had beenordered to stay off the job so he was leaving. Later, Liles admitted he left the jobbecause it was raining although he did inform Miller of his conversation with Hartthe previous night.The same afternoon Liles went to the union hall but he did notseeHart or any union officials nor did he advise anyone that he had left the job.On direct examination Liles said he was off the job until about August 29, but oncross-examination he admitted he was off only 2 days when Hart called him intothe union office and advised that Miller wanted him back on the job.Hart toldLiles he did not even know he had been off and when Liles said he had been offfor about 2 days Hart remarked that he was a "little too late." Liles then askedHart if he could have a referral card to the job but received no answer to his re-quest.Later that day he asked Ford for a referral card and he stated he did notneed one.When Liles said he would like to have a card Ford repeated he did notneed one.Liles went back to work the next day and hasbeen continuously em-ployed by the Company since that date.Sometime in the latter part of August, seemingly around the 27th, Liles receiveda letter from the Union stating that charges had been preferred against him byH. D Mayfield,3 union president, but, according to Liles, since the Union adoptedthe "wrong procedure" he did not appear before the executive boardSubsequently,he received another letter restating the charges.Thereafter, on August 30, Lilesfiled charles with the Boardagainst theUnion and Hart,4 and onsome undisclosed2 The picket was placed at this job around noon of August 113These charges were of a general nature and were filed under article XXIII, subdivision7, subsection 7 (e) of the constitution of the International Union, whichspecifiesmanygiounds for fine, suspension, or expulsion of union membeis.4The original charge alleged a violation of Section 8 (b) (1) (A) and (2) of the Actwhile the amended charge filed on October 11, alleged violation only of Section 8 (b)(1) (A). CHARLES HARTAND LOCAL 450217date also filed charges with the Union against Hart.Liles admitted that he discussedall these charges with Mayfield and on October 23, gave Mayfield the followingwritten statement:Iwant you to state the reason why you are dropping said charge against me.Because E. H. Liles is willing to withdraw said charges against Charley Hartand Local 450.(Signed) E. H. LILES.In explanation as to which charges he was talking about Liles testified that he was"referring to both charges, if he would do lust what I asked him to do, and he didn'tdo it."Liles concluded by stating the charges against him were withdrawn and heunderstood his union charges against Hart were "dropped."Miller testified that he discharged Pickens on August 11 because his work wasunsatisfactory.The same afternoon Hart telephoned Miller and complained thathe could not fire Pickens because he was the union steward.Miller replied he hadthe privilege of discharging any employee if his work was unsatisfactory and, inaddition, stated he did not need anyone on the bulldozer but required a licensedengineer who could operate the steam hoist as well as the bulldozer, water pump,and air compressor, and that Liles was qualified to perform all those jobs.Hart saidthat Liles was not a very good operator and ended the conversation by stating hewould talk to Pickens and discuss the matter later.The next day, Hart returnedMiller's call and when Miller said he wanted Liles back he stated he did not knowwhat Miller was talking about.Miller explained that Liles had told him he hadbeen pulled off the job and Hart commented "Liles talked too much."Hart thenadvised Miller he could not have Liles or any other engineer on the job until Pickenswas rehired.Miller would not agree and Hart said, "That's the way it lays."Millerasked if he was going to take care of his engineering and Hart replied, "I will hirethem and fire them."On August 13 or 14, Miller called Hart to find out whetherthe picket line at Humble Oil Company had anything to do with the Bellaire projectand Hart assured him it had nothing to do with his job; that the picket was placedatHumble at 12:59, the afternoon of August 11, and Pickens was discharged at11:30 that morning.Miller stated that Liles was away from work for 8 days (includ-ing Saturday and Sunday) and returned to the lob around August 20.Liles workedfor about 5 days when he told Miller he better leave the job until he obtained areferral card from Hart.Liles was off for a day and a half when Miller called Hartand asked that he be sent back to work.Hart said that as far as he knew Liles wason the job.Miller repeated that Liles was not working, that he would like to have himback and that he was at the union hall.Hart commented that perhaps Liles didnot want to work for the Company and that while he had not seen him at thehall he would look for him.A few minutes later Liles came to the phone andMiller, after briefly informing him of his conversation with Hart, asked Liles if hewanted to return to work.Liles said he wanted to come back, so Miller told himto report the next morning, which he did, and he has been working ever sincePickens was never rehired.However, about 3 weeks after his discharge Miller neededa bulldozer operator so he called the union hall and requested that Jordan be sentout.Joidan reported, worked for a day and a half and apparently left after re-ceiving a telephone call from Hart.The Respondents' CaseHart, business agent and assistant business manager of the Union, stated that Fordwas in charge of the Bellaire project and one morning informed Hart that Pickenshad been discharged and desired to discuss the matter with them.Ford, Pickens,and Liles then came into Hart's office.Hart could not remember the date of themeeting but fixed it as taking place the morning after Pickens' discharge, whichwould be Thursday, August 12.Pickens claimed he had been discharged because hehad "persisted in trying the keep the job straight" and while he did not point outany particular incident which may have caused his termination he did state thatthe Company had been operating without oilers and mentioned that one of the unionmembers, McClanahan, had been running a crane without an oiler.While Hartsaid he asked Liles something about the matter he did not relate the conversationor the subject discussed.Hart suggested that both men go back on the job and, afteran argument between him and Liles, Hart told Liles "to go back out on the job, I wasleaving it up to him."The meeting then concluded.Hart and Pierce went to the job on Thursday, apparently August 19 or 26, forthe purpose of checking a rumor that McClanahan was operating without an oilerand on this occasion they passed by Liles, who was running the steam hoist, as they 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDentered and left the property.Hart said he merely spoke to Liles as they came inand denied that he or Pierce had any conversation with him.In the meantime, Hart had heard nothing further concerning the meeting ofAugust 12, until sometime the following week when Miller telephoned and re-quested that Liles be sent back on the job.Hart replied that as far as he knewLiles had been on the job.Miller then asked to speak to Liles and Hart went intothe hall where he found Liles and called him to the office phone.Hart left im-mediately and did not overhear any of the conversation.This was the only tele-phone conversation Hart had with Miller and he denied he told Miller that Liles didnot want to work for him.Hart had not seen Liles at the union hall for severaldays prior to Miller's call and stated if he had been at the hall for any appreciabletime subsequent to August 12, it would have been called to his attention.Hartdenied that he had any telephone conversations with Liles and denied that Lilesever asked him for a referral card during the period in question.Sometime in the latter part of August, Hart reported to the union executive boardthat Liles "had violated the oath" and as a result the president preferred chargesagainst him and notified him of the same by letter.Thereafter, Liles filed chargeswith the Board and the Union.On October 23, Liles appeared for trial before theexecutive board and at that time Mayfield reported that Liles had agreed to withdrawthe charges he had filed with the Board and the Union, if the Union dropped thecharges against him.Liles then gave the Union the written memorandum set forthabove and both union charges were withdrawn.Pickens, a member of the Union for a number of years, had been employed pre-viously by the Company on various other jobs and worked on the Bellaire projectfrom February to August 11.During the period of his last employment Pickensoperated the bulldozer and when there was no dirt to be moved was assignedprimarily to running the air compressor or water pump.He also acted as unionsteward on the job and participated in the settlement of two jurisdictional disputeswith other crafts and at times had discussions with Miller regarding the employmentof oilers.Pickens related that on the morning of August 11, Miller stated they were outof dirt and he would have to lay him off for 2 or 3 daysMiller further statedthat Pickens had been too friendly with the men, that he kept them from working,and talked too much. Pickens admitted he had caught up with the dirt movingbut that there were odd jobs available which he could do. Following his termina-tion Pickens went home and then went to the union hall but was unable to see anyof the officials except the recording secretary.The same evening Pickens calledFord and informed him that he had been discharged and since he was the stewardhe thought the wrong man had been laid off. Ford replied, "You all or youbetter come to the Hail " Pickens believed it was necessary to have Liles present sohe telephoned him and told him they should go to the hall the next morning toget the matter straightened out, which was satisfactory to Liles.Accordingly, Hart,Ford, Liles, and Pickens met at Hart's office on August 12.Liles, as stated byPickens, declared he was being discriminated against because of Pickens and sincehe was anxious to return to work he should be permitted to do so at once and notbe required to wait until some settlement or decision was made in the matter.Hart,Ford, and Pickens stated that Liles should not return to work until Pickens wasput back on the job whereupon Liles and Hart became involved in an argument,in the course of which "both get pretty hot." Finally, Hart apologized and statedhe would not tell Liles what to do, that he could go back to work if he so de-sired.Pickenswas certain that Liles asked Hart for a referral card but Harttold him he was already on the company payroll and could return to work withouta cardThe meeting then ended.Pickens did not believe Liles returned to the job on Friday or Saturday, August13 or 14, for he saw him at the union hall on two occasions "during that week,"seemingly the same week in which the discharge and the meeting took place.Sometime following the meeting, Hart informed Pickens he was working on thematter but when Pickens obtained other employment the dispute was apparentlydroppedFord testified that Pickens called him one evening in regard to his dischargeand he suggested that he come to the hall the following morning, August 12.He denied that he ever requested Liles to come to the hall or that he had askedPickens to have Liles present.On the above date Liles approached Ford at thehall to inquire why Hart wanted him and Ford explained that they, together withPickens,would confer with Hart as soon as he was free. The group then metwith Hart and Liles immediately asked the reason for his being there.Ford didnot state whether any explanation was offered to Liles but they then discussed CHARLES HART AND LOCAL 450219Pickens' layoff, with Pickens asserting he had been discharged because he hadcarried out his functions as union steward. In the course of the discussion Fordand Hart expressed the opinion that Pickens should be reinstated on the job. Liles,according to Ford, wanted to finish the meeting quickly so he could return to workand exhibited no interest in the discussion, other than going back on the job. Insubstance,Hart asked Liles if he thought he was doing right by wanting to go backtowork when the Union had a dispute with the Company at the Humble OilCompany job. This led to a heated argument between Liles and Hart which con-cluded with Hart telling Liles he could go back to work if he wanted to.Themeeting then ended.Ford said he saw Liles at the hall the next day but he could not recall seeinghim the following week since he spent most of his time in the field. Ford statedthat as far as he knew Liles returned to the job as his name never appeared onthe "but of work list," which is a record of unemployed members maintained at thehall.Ford related that Liles came to the hall 1 afternoon, at least I week after Pickens'discharge, and asked for a referral card to the Bellaire job.Ford told him he wasstillemployed on that job and did not need a referral card. Liles repeated hisrequest 2 or 3 times but Ford refused to issue a card because it was not neces-sary.Pierce, union business manager and in charge of the business agents, stated thaton one occasion he accompanied Hart to the Bellaire job for the purpose of check-ing a report that the crane operator was working without an oiler.As they walkedthrough the building Pierce saw Liles at work and Hart simply spoke to him.Pierce denied that he or Hart engaged in any conversation with him and Piercespecifically deniedmaking the statements related by Liles.Pierce said he andHart briefly talked to McClanahan, the crane operator who was employed by asubcontractor, concerning the employment of an oiler and then left the job.Pierce acted as prosecutor of the charges filed against Liles and just before thematter was to be tried at a general meeting of the membership, Mayfield informedhim that, in the best interests of organization, both he and Liles desired to dropallpending charges and asked if he had any objection thereto.Pierce said hehad no objection whereupon Mayfield announced to the membership, there wereabout 500 men present, that the Union was dropping its charges against Liles.Concluding FindingsThe evidence establishes that the Company had two members of the Union in itsemploy in August, namely, Liles and Pickens, the latter being the union steward onthe job.On August 11, Miller discharged Pickens because his work was unsatis-factory and he no longer needed a bulldozer operator.Miller retained Liles since hewas a licensed engineer, Pickens was not, and was qualified to run the steam hoist aswell as operate the bulldozer and perform other jobs that Pickens could do.At thattime the Company and the Union were operating under an agreement which providedthat the steward would be the last man laid off if, in the opinion of management, hewas qualified to do the work available.After his layoff, Pickens called Liles thesame evening and requested him to be at the union hall the next morning, August 12,to discuss his discharge.Liles went to the hall on August 12, but from that pointforward the evidence is sharply conflicting as to subsequent events, especially as tothe dates of their occurrence.It is undisputed that Hart, Ford, Pickens and Liles met at Hart's office for thepurpose of discussing Pickens' discharge.However, Liles fixed the date of the meet-ing as August 18, while Hart, Ford, and Pickens said it took place on August 12.Having closely observed Liles as a witness and listened to his testimony concerning hisanxiety to return to work immediately, the Trial Examiner finds it extremely difficultto believe that he would have remained idly at the union hall for 6 days without evenattempting to contact Hart or Ford in an effort to resolve the matter, other than hisbrief conversation with Ford on the morning of August 12.Again, while Millerstated he had three telephone conversations with Hart between August 11 and 14,which Hart denied, his testimony did not touch upon the subject of the meeting orthe date thereof.5Since the complaint does not allege that the Respondents unlaw-GThe Trial Examiner believes thlt Miller talked to llait on August 11, but the conver-sation amounted to no mole than Hait's complaining about Pickens' discharge and promis-ing to discuss the matter after talking to PickensThe Tiial Examiner also believes thatHart and Miller conversed on August 12, and that I-Tart probably reniaiked that Millercould not have Liles or anyone else until Pickens was rehiredSince Liles did return towork quickly, without Pickens, and Jordan was sent to the job at Miller's request, thestatements have no importation bearing upon the issues herein 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully removed or ordered Liles from the job on August 12, or prevented him fromworking until about August 19, it cannot be said that Liles was restrained or coercedin the exercise of the rights guaranteed him under the Act merely because he wasoff the project for 6 days.Moreover the unfair labor practices are bottomed ex-clusively upon alleged acts and conduct of the Respondents directed against Liles sub-sequent to the initial cessation of employment, specifically, threats of physical violenceand economic reprisals "if he reported for work" and, after he did return to work,threats and warnings of economic sanctions "if he did not leave" his job. In viewof the issues as framed by the pleadings the Trial Examiner is of the opinion thatthe primary question to be decided is what transpired at the meeting, rather thanthe date thereof.Consequently, the Trial Examiner will assume that the meetingtook place on August 18, although if that point was material he would find, onthe basis of the conflicting evidence, that it actually occurred on August 12.With respect to the meeting, Liles related that Hart declared Miller was wrong indischarging Pickens and that Liles instead of cooperating with them in their effortsto settle the matter insisted upon returning to work immediately.Hart also accusedLiles of informing Miller that he had been "pulled off" the job and warned thatifhe went back to work, "we will make it plenty hard for you." In turn Liles ac-cused Hart of telling Miller that he was not a good operator and that he had laid offthe best man.A heated argument ensued in the course of which Hart challengedLiles to fight but he answered he did not come to the meeting for that purpose. Afterthe argument subsided Hart suggested that Pickens return to the job but he declinedbecause he was not a licensed engineer.Hart then suggested that both men go back,which was agreeable to Liles.However, Hart admitted he had been mad and toldLiles to "make up your own mind as to whether you go back to work or not." Themeeting thereupon concluded.Liles did not ask for a referral card on this occasionand returned to work the next day.In substance, Hart, Ford, and Pickens testified that the group discussed Pickens'discharge, which was purportedly caused by reason of his activities as steward, and,as stated by Ford and Pickens, their group expressed the opinion that Liles shouldnot return to work until Pickens had been reinstated.Hart testified that he sug-gested both men go back to work. All of these witnesses agreed that Hart and Lilesbecame involved in a heated argument which ended with Hart advising Liles to goback to work if he so desired.From the foregoing testimony the Trial Examiner concludes and finds that themeeting was held in order to discuss the circumstances under which Pickens was dis-charged and, in view of the terms of the existing collective-bargaining agreement,there was certainly nothing objectionable to this procedure on the part of the Union.It is clear that Liles was desirous of returning to work at once without awaiting anydetermination of the matter and that Hart, Ford, and Pickens assumed the positionthat he should not do so but wait until Pickens or both of them could go back towork.The Trial Examiner entertains no doubt whatever that Hart and Liles ex-changed accusations of a personal nature, as described by Liles, and that they be-came embroiled in a heated argument in which strong language was used includingan offer by Hart to fight Liles.Had the affair ended at that point there might begrounds for believing that Hart's challenge was motivated by a desire to restrainLiles from returning to work under threat of physical violence, rather than an angryremark uttered in hot argument, and that he directed statements of a coercive char-acter against Liles.However, all the witnesses uniformly testified that when the dis-agreement ceased Hart apologized for his conduct and expressly told Liles to go towork if he so wished and the meeting terminated on that note.Accordingly, Lilesreturned to the job the next morning.Under Section 8 (b) (1) (A) it is an unfair labor practice for a labor organizationor its agents to restrain or coerce employees in the exercise of their rights guaranteedin Section 7, and the intent of the proscription as stated by the Board inMiami CooperCompany,92 NLRB 322, 324, is "to eliminate physical violence, intimidation, andthreats of economic action against employees.Where the union's conduct involvedviolence, threats thereof, or related conduct, or where the union had obtained or wasattempting to obtain economic discrimination against particular employees, we havefound such conduct proscribed by Section 8 (b) (1) (A)."Here,Hart's threatening statements to Liles were quickly repudiated and, asevidenced by the manner in which the parties concluded the meeting, any coerciveeffect they may have carried was unequivocably eliminated by his subsequent action.The Trial Examiner concludes that the evidence is insufficient to support a findingthat the Respondents violated the Act. In refusing to enforce an order of theBoard finding a violation of Section 8 (b) (1) (A) on the basis of a statement bya union representative that the employee would have to join the union because itti CHARLES HART AND LOCAL 450221had a closed-shop agreement with the employer, the Court of Appeals for the NinthCircuit, inN. L. R. B. v. Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 127,202 F. 2d 671, 673-674, stated:Even if this isolated incident did occur, to predicate a cease and desist order uponit is to magnify the inconsequential to the point where the action becomes anabuse of discretion.The Trial Examiner therefore finds that the Respondents did not threaten Liles asalleged in paragraph 5 (a) of the complaint and, as Liles admitted he did not evenrequest a referral card on or about August 19, the Trial Examiner finds that theRespondents did not engage in any unfair labor practice as set forth in paragraph5 (b) of the complaint.In many respects the testimony bearing upon events occurring after Liles' returnto work is more conflicting than that relating to preceding occurrences.Howeverthe record discloses and the Trial Examiner finds, as stated by Liles and Miller,that Liles returned to work about August 19 or 20 (Thursday or Friday).There-after according to Liles, Hart and Pierce came to the job about 3 days later, whichhe placed as August 23, at which time Hart advised him to get sick.When herefused to comply with the suggestion Hart replied he would not be responsiblefor any action the executive board might take and that he, Liles, would be unableto work for the Company or any employer without a union card.Liles also testifiedthatHart telephoned him one evening and told him not to report for work thenext morning and if he did so, his book would be taken away. Liles answeredthatHart was not big enough to do that. Liles fixed the date of this conversa-tion as about August 21, and on cross-examination definitely stated it took placeafterHart and Pierce had visited the job.On direct examination Liles testifiedhe reported for work the next morning but around 1 o'clock he informed Miller, "Ihad been ordered not to come back out. So I pulled off the job again."When theTrial Examiner asked Liles to relate his conversation with Miller and the circum-stances under which he left the job, he replied, "Well, actually we were rainedout that day."Lileswent to the union hall that afternoon and "just sat there"without reporting to anyone that he had "pulled off or anything."Liles said hewas off about 2 days and again returned to the job under the circumstancesdescribed below.Miller testified that Liles came back to the job on Friday, August 20, worked for5 days and then told him that he better leave the job and get a referral card fromHart.Liles was off a day and a half when Miller called Hart, sometime after August23, and requested that he be returned to the job.There is no substantial disagree-ment concerning this conversation as detailed, above, and Liles came back to workthe following day and has been working ever since that date.Hart and Pierce denied having the foregoing conversation with Liles at the joband Hart specifically denied having any telephone conversation with him concern-ing his continued employment at the project.Hart admitted that Miller called himaround the week following Pickens' discharge and that their conversation was sub-stantially the same related by Miller.The Trial Examiner will not attempt to resolve the flagrant conflicts and incon-sistencies in Liles' testimony for he is convinced that he either made up his storyas he went along or he was hopelessly confused and bewildered concerning theseevents.Moreover, he plainly attempted to convey the impression that he wasordered off the job the second time by Hart and Pierce when they visited the projector as a consequence of Hart's telephone conversation with him, whenever it mighthave been, when in truth and fact he left his employment because it was raining.The Trial Examiner therefore finds Liles to be an unreliable witness and his testimonyis rejected, except where it happens to be consistent with that of other witnesses.Hence, the Trial Examiner does not accept his version of the meeting with Hartand Pierce and credits the testimony of the latter individuals in respect to thisincident.For the same reason the Trial Examiner credits the testimony of Hart andfinds that he did not telephone Liles on or about August 21 and threaten him inthe manner he claimed.On the basis of the credible testimony of Miller, the TrialExaminer finds that Liles worked approximately 5 days, until about August 26 or27, when he was off a day and a half and came back to work as a result of Miller'srequest to Hart, as set forth aboveThe Trial Examiner further finds on the basisof the testimony of Miller and Hart that Hart was unaware of the fact that Lileshad left his employment on the second occasion.Ford admitted that Liles asked for a referral card just prior to his returningto work the second time and that he refused to issue one because he was alreadyon the job and it was not essential that he have a card in order to return to work. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the circumstancesit is sufficientto say that the issuance of a referral cardwas meaningless and it strikes the Trial Examiner that Liles was simplyattemptingto be smart or cagey in insisting that he be granted a card.The Trial Examiner therefore finds thatthe Respondentsdid not threaten Lileswith loss of his union membership on or about August 23 and 26 or threaten himwith loss of referralson orabout August 23, as allegedin paragraphs5 (c), (d),and (e) of the complaint.In view of the findings herein it is unnecessary to discuss the cases cited by theGeneral Counsel,Union Starch Company 6andRadio Officers,7as supporting hiscontention that the evidence establishes violations of the Act as alleged in the com-plaint.Undoubtedly, these cases deal with broad principles involving unfair laborpractices directed against individuals on the part of unions as well as employers butthe facts therein are readily distinguishable from those found in thismatter, so itcannot be said that they may be accepted and applied as controlling authorities inthe present case.The Trial Examiner, for the same reasons, finds it unnecessary topass upon the contention of the Respondents that at least certain acts and conduct onthe part of the Union and Hart fall within the terms of the proviso in Section 8 (b)(1) (A), namely, that the proscription shall not impair the right of a labor organiza-tion to prescribe its own rules with respect to the acquisition or retention of mem-bership.Finally, the Trial Examiner attaches no particular significance to the factthat charges and countercharges were initiated with the Union by Hart and Liles,other than to complete the chronology of events herein.Upon the basis of the foregoing findings of fact, and upon the entirerecord,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of American Construction Company occurin commerce withinthe meaning of Section 2 (6) and (7) of the Act.2.Local 450, International Union of Operating Engineers, AFL, is a labor organ-ization within the meaning of Section 2 (5) of the Act.3.The Respondents have not engaged in unfair labor practicesas alleged in thecomplaint within themeaning ofSection 8 (b) (1) (A) of the Act.[Recommendations omitted from publication.]6 Union Starch d Refining Co. v N L R B,186 F 2d 1008 (C A 7), cert denied 342U S 8157The Radio Officers' Union of the Conimecial Telegraphers Union, AFL v N. L R. B.,347 U. S 17.Pacific States Steel CorporationandUnited Steelworkers ofAmericaDistrict 38,CIO, Petitioner.Case No. 20-R-1093. July18,1955SECOND SUPPLEMENTAL DECISION AND ORDEROn August 31, 1944, following a Board-directed election," the Boardcertified United Steelworkers of America, District 38, C. I. 0., hereincalled the Steelworkers, as the collective-bargaining representativeof the Employer's production and maintenance employees, excluding,among others, "employees now represented by" International Unionof Operating Engineers, Local 3, A. F. L., herein called the Engineers.On May 9, 1955, the Employer filed with the Board a request forclarification or interpretation of certification, asking the Board todecide whether the certification of the Steelworkers covers three jobI:157 NLRB 1084and 1220.113 NLRB No. 25.